Title: From George Washington to Lieutenant Colonel Udny Hay, 24 July 1780
From: Washington, George
To: Hay, Udny


					
						Dr sir,
						Head Quarters [Preakness] 24 July 1780
					
					I received your favor of the 21st this morning.
					With respect to its contents, I have directed Major Genl Howe to order on the Massachusetts & New Hampshire Militia as they shall arrive, to Fish kill, or the most eligible place in its vicinity on either side the river—I have also directed as claverac is considered as a place of rendezvous, to have a small deposit of provisions at this post for temporary purposes. I am Dr Sr Yr &c.
					
						G. W——n
					
				